Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments filed 19 August 2022, with respect to claims 1-3 and 5-9 have been fully considered and determined to place the application in condition for allowance.  The rejection of claims 1-3 and 5-9 under 35 USC 102 has been withdrawn. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-3 and 5-9, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, generating the preview image by combining the raster image data of the color inks and the raster image data of the special color inks, and in the raster image data of the special color ink, one or more ink colors different from the ink colors of the special color inks in a printed state are assigned to a pixel to which the special color inks are to be ejected.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- PREVIEW IMAGE DISPLAY GENERATED BY COMBINING RASTER IMAGE DATA OF COLOR AND SPECIAL COLOR INKS---.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/Scott A Rogers/
Primary Examiner, Art Unit 2672
26 August 2022